DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,012,965. This is a statutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryu et al. (US 2020/0128507 A1) discloses LADN information may include information about the LADN service area and LADN DNN information, and may be configured in the AMF on a DN-by-DN basis. Thus, the same LADN service area may be configured for different UEs accessing the same LADN regardless of other factors (e.g., the registered areas of the UEs). The LADN information may be provided to the UE by the AMF during the registration procedure of the UE or the configuration update procedure of the UE. The LADN service area information corresponding to each LADN DNN configured in the AMF may include a set of tracking areas belonging to the currently registered area of the UE (i.e., the intersection of the LADN service area and the currently registered area) (paragraph 237), wherein when the UE is located outside the LADN service area: the UE may not be allowed to request activation of an UP connection of a PDU session for the LADN DNN and establish or change a PDU session for the LADN DNN, and may not need to release an existing PDU session for the LADN DNN unless the UE explicitly receives an SM PDU session release request message from the network (paragraph 239), and when the UE is located inside the LADN service area: the UE may be allowed to request establishment/change of a PDU session for the LADN DNN and to request activation of an UP connection of an existing PDU session for the LADN DNN (paragraph 240).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645